(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
PoR CUANTO, en abril 28, 1941, Carmelo Anés Pillot radicó una petición de hábeas corpus en la Corte de Distrito de San Juan, P. R., Sala de lo Criminal, alegando que se encontraba preso ilegalmente porque en la orden de encarcelación no se le imputa delito alguno, porque el fiscal que decretó su detención carece de prueba determi-nante de causa probable que la justifique y porque la fianza de veinte mil dólares que se le fijara para obtener su libertad provisional es excesiva; y
Por cuanto, expedido el auto e investigado el caso, dicha corte por medio de resolución fundada dictada el cinco de mayo siguiente, declaró la petición sin lugar en cuanto a los dos primeros motivos y en cuanto al último rebajó la fianza a cinco mil dólares; y
Por cuanto, el peticionario apeló para ante esta Corte Suprema, elevándose los autos en mayo 21, 1941, y celebrándose la vista en junio 12 en curso con asistencia e informes del peticionario por su abogado y del fiscal; y
Por cuanto, examinados los autos, estudiados los alegatos y oídos los informes, la Corte ha quedado convencida de que la orden de arresto es suficiente y de que existe el principio de prueba que la jurisprudencia exige para justificar la detención — Pueblo v. Pillot, 19 D.P.R. 268; Baigés v. El Pueblo, 26 D.P.R. 148, y Exporte Pagán, 46 D.P.R. 919 — sin que sea excesiva la fianza fijada por el juez, dadas la gravedad, del delito que se imputa al peticionario — asesinato, por medio de aborto — y las demás circunstancias que concurren:
Por tanto, se declara el recurso sin lugar y se confirma la sen-tencia recurrida.
RECURSOS EXTRAORDINARIOS DENEGADOS POR EL TRIBUNAL DURANTE EL PERÍODO QUE COMPRENDE ESTE TOMO
Autos Inhibitorios: Núm. 78.
Certioraries: Núms. 1235, 1239, 1240, 1241, 1242, 1242,1 1244, 1245,
1246, 1247 1249, 1251, 1252 y 1253.
Hábeas Corpus: Núm. 161.
*949Mandamus: Núm. 350.
En los siguientes casos, por los motivos consignados en la opinión emitida en el caso núm. 352, Gilberto Castro Pérez, peticionario, v. Corte de Distrito de Humacao, etc., mandamus, (ante, pág. 791), se declaró no baber lugar a expedir el auto en ellos solicitado:
Núms. 353, 354, 358 y 359.
RECONSIDERACIONES DENEGADAS POR EL TRIBUNAL DURANTE EL PERÍODO QUE COMPRENDE EL PRESENTE TOMO

 Solicitud complementaria.